Clapp, Peterson, Tiemessen, Thorsness LLC

411 Fourth Avenue, Suite 300

Fairbanks, AK 99701-4711
(907) 479-7776 fax (907) 479-7966

jit@cplawak.com

i0

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

 

DECLARATION OF CHARLES D. HAMBY III

 

STATE OF ALASKA }
) ss.
FOURTH JUDICIAL DISTRICT }
Charles D. Hamby, III, upon oath states as follows:

1. Foam the Intellectuai Property Director for GIAC. In
this capacity I am authorized to act on behalf of GIAC
on matters involving the infringement of GIAC’s
copyrighted works. I have personal knowledge of the
facts contained herein and, if called upon to do so, I
could and would testify competently thereto.

2, TI submit this declaration in support of of GIAC’s
request for issuance of a Subpoena to Interserver Inc.
(“Interserver”), pursuant to the The Digital Millennium
Copyright Act (“DMCA”), 17 U.S.C. §512(h) (the “DMCA
subpoena”), to identify an alleged infringer (or
infringers) who posted GIAC certification examination
question for sale on the certkillers.net website.

3. On November 19°", 2019 I became aware, via a Google
search, of the website certkillers.net. A review of
this website showed that it claimed to be offering
“praindumps” of, among other things, GIAC certification

DECLARATION OF CHARLES D. HAMBY TIT
Page 1 of 4 LCH/5761-3/Hamby Declaration Interserver

Case 3:20-mc-00003-TMB Document 1-1 Filed 01/28/20 Page 1 of 4

 

 
examinations. “Braindumps” is a term of art commonly

understood in the information technology community to

 

 

 

 

2
3 mean a list of certification questions and answers that
4 have been stolen from an actual exam by a test taker.
5 4, Further review of the GIAC material cffered on the
6 certkillers.net website showed that the site
7 specifically claimed to offer actual exam questions for
8 sale for the GIAC Advanced Smartphone Forensics
8 (“GASF”) certification. Attached hereto as Exhibit 1
10
is a true and correct copy of the web page from the
YD 11 th
4 certkillers.net website dated November 19, 2019
w S 12
wn S
z£S_& showing this claim.
gage.
FBoce 5. Based on the claim made on this page I downloaded the
ge Ss 4
Z2E° TS ‘ , ;
= SM & z sample PDF file offered in order to compare it against
gz G82 15
eeeoe 46 the GASF questions in the GIAC Exam Management System
eo
ge Ee
3gee 17 (“EMS”) database, which houses all GIAC certification
Pa nN
o a
= 18 exam questions. A review showed that all ten questions
Ve
19 provided by certkillers.net were from the GAIC EMS
20 database.
2" 6. On November 19%, 2019 I submitted on behalf of GIAC,
22
via the e-mail address provided on the Interserver
2d ,
website (abuse@interserver.net}) information identifying
24
the Infringing Content and providing the information
25
DECLARATION OF CHARLES D. HAMBY III
9g |{ Page 2 of 4 LCH/5761-3/Hamby Declaration Interserver

Case 3:20-mc-00003-TMB Document 1-1 Filed 01/28/20 Page 2 of 4

 

 
Clapp, Peterson, Tiemessen, Thorsness LLC

411 Fourth Avenue, Suite 300

Fairbanks, AK 99701-4711
(907) 479-7776 fax (907) 479-7966

   

cplawak.com

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

25

26

 

 

required by 17 U.S.C. §512(c) (3) (A). Attached hereto
as Exhibit 2 is a true and correct copy of the notice
submitted to abuse@interserver.net. I received no reply
to this e-mail and the website remained up.
On January 7ea 2020 I submitted on behalf of GIAC, via
certified mail via the address provided on the
Interserver website (110 Meadowlands Parkway, 1°* Floor,
Secaucus New Jersey 07094) information identifying the
Infringing Content and providing the information
required by 17 U.S.C. §512(c) (3) (A). Attached hereto
as Exhibit 3 is a true and correct copy of the notice
submitted to Interserver via Certified mail as well as
a copy of the certified mail receipt.
The purpose for which this subpoena is sought is to
obtain the identity of an alieged infringer. such
information will only be used for the purpose of
protecting rights under 17 USC §512.

//

//

ff

//

//

DECLARATION OF CHARLES D. HAMBY TIT
Page 3 of 4 LCH/5761-3/Hamby Declaration Interserver

Case 3:20-mc-00003-TMB Document 1-1 Filed 01/28/20 Page 3 of 4

 

 
Clapp, Peterson, Tiemessen, Thorsness LLC

411 Fourth Avenue, Suite 300

Fairbanks, AK 99701-4711
(907) 479-7776 fax (907) 479-7966

 

cplawak.com

it@

10

11

42

13

14

15

16

17

18

19

20

21

22

23

24

FURTHER AFFIANT SAYETH NAUGHT.

aa
DATED at Fairbanks, Alaska, this ZO day of January,

2020.

 

January, 2020.

 

 

Notary Publ tein lad for Alaska
My Commission Expires:t, Or "Ay

 

  

‘STATE OF ALASKA
| NOTARY PUBLIC 4
Rebecca LL. Lapointe

i
£
i

i
i

 

 

25

26

 

 

DECLARATION OF CHARLES DBD, HAMBY IIT
Page 4 of 4 LCH/5761-3/Hamby Declaration Interserver

Case 3:20-mc-00003-TMB Document 1-1 Filed 01/28/20 Page 4 of 4

 

 
